Citation Nr: 0714052	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-06 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC), pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from October 1942 to 
September 1943.  The veteran died in February 2003 and the 
appellant is his widow.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision in 
which the RO, inter alia, denied the appellant's claims of 
service connection for the cause of the veteran's death and 
entitlement to DIC, pursuant to 38 U.S.C.A. § 1318.  In 
August 2003, the appellant filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in January 
2004, and the appellant filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in February 
2004.

In July 2005, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death and 
for entitlement to DIC, pursuant to 38 U.S.C.A. § 1318.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2006, the 
Court granted the parties' Joint Motion for Remand (Joint 
Motion), vacating the Board's decision, and remanding the 
claims to the Board for further proceedings consistent with 
the Joint Motion.  

For the reason expressed below, the matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.




REMAND

In light of points raised in the Joint Motion, the Board 
finds that further RO action on this matter is warranted.

In the Joint Motion, the parties noted that the veteran died 
of thrombus due to arteriosclerotic coronary heart disease, 
with chronic obstructive pulmonary disease as a significant 
condition contributing to his death, and that service 
connection was in effect, pursuant to 38 U.S.C.A. § 1151 for 
hematoma of the right groin.  The Board notes that service 
connection is also in effect for traumatic arthritis of the 
left elbow and right femoral neuropathy but there has been no 
assertion that either of these disabilities were related to 
the veteran's death.  In the Joint Motion, it was pointed out 
that the appellant asserted that the veteran's service-
connected hematoma was related to his death but that the 
Board dismissed this assertion because she did not provide 
medical evidence to substantiate her claims and because she 
was not competent to provide a probative opinion on the 
matter.  Given these facts, the parties stated that the 
appellant's contentions require further investigation and 
that the claim needed to be remanded to obtain a medical 
opinion to determine whether there is any relationship 
between the veteran's service-connected hematoma and his 
subsequent death from thrombus due to arteriosclerotic heart 
disease.  It was indicated that since the record does not 
reflect that VA made reasonable efforts to assist the 
appellant in substantiating her claim by obtaining a medical 
opinion or additional medical development, remand is 
necessary to fulfill VA's duty to assist.  Accordingly, the 
requested opinion should be obtained on remand.  

Prior to obtaining the requested medical opinion, the RO 
should ensure that all outstanding pertinent medical records 
are associated with the claims file.

The claims file includes VA medical records reflecting that 
in February 2003, the veteran was at the Watertown VAMC when 
he was found unresponsive and transported to Samaritan 
Medical Center.  The death certificate indicates that the 
veteran died at Samaritan Medical Center in Watertown, New 
York.  It is indicated that the case was referred to a 
medical examiner, that an autopsy was performed and that the 
findings were used to determine the cause of death.  The 
terminal records of Samaritan Medical Center and the autopsy 
report have not been obtained.  The RO should attempt to 
obtain those records and associate them with the claims file.  

Further, to ensure that due process requirements are met and 
the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and evidence pertinent to either or both claims 
on appeal, notifying her that she has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should request that the 
appellant submit all evidence in her possession, and ensure 
that its letter to her meets the notice requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the appellant 
provide authorization to enable VA to 
obtain the veteran's terminal medical 
records from the Samaritan Medical Center 
in Watertown, New York, dated in February 
2003, and the autopsy report generated by 
the Medical Examiners Office, as 
indicated in the death certificate.  

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  The RO's letter should 
clearly explain to the appellant that she 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

3.  After all available records and/or 
responses have been associated with the 
claims file, or the time period for the 
appellant's response has expired, the RO 
should forward the veteran's entire 
claims file (to include a complete copy 
of this REMAND) to an appropriate VA 
physician for a comprehensive review of 
the record (to include all medical 
evidence and evidence reflecting lay 
assertions) and an opinion as to the 
relationship, if any, between the 
veteran's death and disability of service 
origin.  

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that (1) the 
cause of the veteran's death is 
etiologically related to his period of 
active service, or (2) the veteran's 
service-connected hematoma of the right 
groin caused or contributed substantially 
or materially to cause the veteran's 
death.  

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.  If the requested opinion cannot 
be provided without resorting to mere 
speculation, the examiner should clearly 
so state.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for service connection 
for the cause of the veteran's death and 
for DIC, pursuant to 38 U.S.C.A. § 1318, 
in light of all pertinent evidence and 
legal authority.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



